PER CURIAM.
Appellants, Gustave J. Perdigón and Gustave J. Perdigón, III, have appealed a judgment entered in a mechanic’s lien foreclosure action. Appellee, Ranon, Bentler & Partners, Inc., an architectural firm, has cross-appealed.
We find that the record contains sufficient competent evidence to support the judgment entered against the Perdigons and, accordingly, affirm it.
By cross-appeal, appellee contends, and the Perdigons concede, that a proper judgment must contain an award of prejudgment interest. We, therefore, reverse and remand with directions to amend the final judgment to provide for an award of prejudgment interest from the date of the filing of the appellee’s claim of lien to the date of the judgment. Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985); Peter Marich & Associates, Inc. v. Powell, 365 So.2d 754 (Fla. 2d DCA 1978); see also, Jockey Club, Inc. v. *36Bleemer, Levine & Associates, Inc., 413 So.2d 433 (Fla. 3d DCA 1982).
Affirmed in part, reversed in part, and remanded.
DANAHY, C.J., and CAMPBELL and SCHOONOVER, JJ., concur.